Case:19-02940-ESL13 Doc#:8 Filed:06/18/19 Entered:06/18/19 15:26:45            Desc: Main
                           Document Page 1 of 2


                                                                                             7611
                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

      IN RE:                                            CASE NO. 19-02940-ESL

      CRUZ ALBERT SANTANA OTERO
      GLORIBEL HERNANDEZ MOJICA                              CHAPTER 13
                         Debtor(s)

                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

      TO THE HONORABLE COURT:

               Comes now BANCO POPULAR DE PUERTO RICO (“BPPR”), through its

      undersigned counsel and very respectfully states and prays:

               1.    BPPR, a secured creditor herein, has engaged the services of Frau &

      Asociados, to represent it in the instant case.

               2.    BPPR requests that all notices and documents be forwarded to the

      undersigned’s law offices at the following address:

                                CARLOS G. BATISTA-JIMENEZ, ESQ.
                                            PO Box 331150
                                   Ponce, Puerto Rico 00733-1150
                                 Tel. (787) 843-3404; (787) 840-7435
                                         Fax. (787) 843-3431
                                  Email: lcdobatista@frauyasoc.com


               WHEREFORE, it is respectfully prayed that this Court takes notice of the above,

      and that the undersigned law offices be included in the Electronic Mail Notice List.

               CERTIFICATE OF SERVICE:           I hereby certify that on this same date, I

      electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

      which will send notification of such filing to the CM/ECF participants including but not

      limited to:      Monsita Lecaroz Arribas, Esq., ustpregion21.hr.ecf@usdoj.gov; José
Case:19-02940-ESL13 Doc#:8 Filed:06/18/19 Entered:06/18/19 15:26:45        Desc: Main
                           Document Page 2 of 2


      CASE NO. 19-02940-ESL                                                             -2-

      Ramón Carrión Morales, Esq., Chapter 13 Trustee, newecfmail@ch13-pr.com; Roberto

      Figueroa Carrasquillo, Esq., Attorney for Debtor(s), cmecf@rfclawpr.com.

            Ponce, Puerto Rico, this 18th day of June, 2019.

                                             s/Carlos G. Batista Jiménez
                                             Carlos G. Batista Jiménez, Esq.
                                             USDC-PR 206711
                                             PO Box 331150, Ponce, PR 00733-1150
                                             Tel. (787) 843-3404; (787) 840-7435
                                             Fax. (787) 843-3431
                                             Email: lcdobatista@frauyasoc.com
